Title: From Thomas Jefferson to James Madison, 25 July 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello July 25. 05.
                  
                  Your letter of July 22. finds me in the hurry of my departure for Bedford. I return you Erving’s letter, and inclose Rankin’s petition for a pardon; as also a correspondence sent me by Lee of Bordeaux, which tho’ a little long, is entitled to a reading, as it throws light on subjects we ought to understand. I sincerely regret that mrs Madison’s situation confines her & yourself so long at Washington. I think it very unsafe for both. the climate of our quarter is really like that of another country. I have not felt one moment of disagreeable warmth since I have been at home. the thermom. has generally been, at it’s maximum from 86. down to 81. in hopes that on my return I shall learn that mrs Madison is much better, & safely moored in Orange I tender you my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I inclose you the list of the members appointed to the legislative council of Indiana, to be recorded
                  
               